Citation Nr: 1543373	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-13 642A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with hypertrophic changes, evaluated as 20 percent disabling prior to January 16, 2014 and as 40 percent disabling thereafter.

2.  Entitlement to an increased initial evaluation for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to March 30, 2009; as 20 percent disabling from March 30, 2009 to January 15, 2014; and as 40 percent disabling thereafter.

3.  Entitlement to an increased initial evaluation for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to March 30, 2009; as 20 percent disabling from March 30, 2009 to January 15, 2014; and as 40 percent disabling thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1977 and from July 1981 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia. 

The Veteran provided testimony in December 2012 before the undersigned at a video conference hearing.  A transcript is of record. 

The Veteran was previously represented by a private attorney.  The attorney withdrew his representation by way of a May 12, 2015 letter, a copy of which was sent to the Veteran.  


FINDING OF FACT

In a letter dated May 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative at the time, withdrew all issues listed on the title page of this decision in a letter dated May 12, 2015.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


